Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2020

                                   No. 04-20-00486-CR

                              Jemadari Chinua WILLIAMS,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B19-346
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
       The Appellant's Pro se Motion for Extension of Time to File Docketing Statement is
hereby GRANTED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court